EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Ammar on January 5, 2021.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A barrier comprising: 
a barrier member having a height and a width between a first side and a second side; 
a first leg and a second leg secured to said barrier member adjacent the first side and the second side, respectively; 
a first foot connected to said first leg and a second foot connected to said second leg, wherein each of the first foot and the second foot have respective foot members extending transverse to the width of the barrier member, and each of the first leg and the second leg to foot connections comprising: 
a bracket extending up from a foot member of the respective foot members, the bracket having a substantially vertical slot above a transverse slot; 
substantially parallel first and second pins secured to the respective one of the first leg and the second leg with the first pin slidably received in the vertical slot of the 
teeth projecting upwardly toward the vertical slot from the bottom of said transverse slot, said teeth having upper ends spaced less than the predefined distance from the bottom of the vertical slot
wherein in response to the respective one of said first leg and second leg being lifted to slide the first pin up in the vertical slot and move said second pin above said teeth [[having]] upper ends, the one of said first leg and second leg and said connected foot are pivotable relative to one another about said first pin whereby said second pin moves transversely in said transverse slot, and wherein the first or second leg is lowered to slide the first pin down in the vertical sot and move the second pin into a notch between the teeth of said transverse slot to fix the barrier member is a desired angular position.
Amended claim 3 as follows:
3. (Currently Amended) The barrier of claim 1, wherein: 
each [[the]] foot member includes a central base with support members extending transversely from said central base, said support members having a maximum width and said central base being wider than said support members [[having the]] maximum width; and 
each said bracket includes a pair of parallel plates extending upwardly from said central base, the pair of parallel plates being spaced apart at least said support members [[having the]] maximum width.  
Amended claim 4 as follows:
4. (Currently Amended) The barrier of claim 3, wherein the support members of [[the]] each foot member of the barrier are configured to be positioned on top of another foot member and between another bracket of another barrier for storage.  
Amended claim 8 as follows:
8. (Currently Amended) A barrier comprising: 
a barrier member having a height and a width between a first side and a second side; 
a first leg and a second leg secured to said barrier member adjacent the first side and the second side, respectively; 
a first foot connected to said first leg and a second foot connected to said second leg, wherein each of the first foot and the second foot have respective foot members extending transverse to the width of the barrier member, and each of the first leg and the second leg to foot connections comprising:  
a bracket connected to a respective one of the first leg and the second leg and extending up from a foot member of the respective foot members whereby the bottom of the one of the first leg and the second leg is spaced from the foot member; 
the foot member including a central base with support members extending transversely from the central base, said support members having a maximum width and the central base being wider than said support members [[having the]] maximum width; 
said bracket including a pair of parallel plates extending upwardly from said central base, the pair of parallel plates being spaced apart at least said support at least one plate of each bracket has a substantially vertical slot above a transverse slot; and 
substantially parallel first and second pins secured to each respective first or second leg with the [[a]] first pin [[is]] slidably received in the vertical slot and [[a]] the second pin movable transversely in the transverse slot; 
teeth projecting upwardly toward the vertical slot from the bottom of said transverse slot, said teeth having upper ends spaced less than a predefined distance from the bottom of the vertical slot
wherein in response to the respective one of said first leg and second leg being lifted to slide the first pin up in the vertical slot and move said second pin above said teeth [[having]] upper ends, the one of said first leg and second leg and said connected foot are pivotable relative to one another about said first pin whereby said second pin moves transversely in said transverse slot, and wherein the first or second leg is lowered to slide the first pin down in the vertical sot and move the second pin into a notch between the teeth of said transverse slot to fix the barrier member is a desired angular position.  
Amended claim 9 as follows:
9. (Currently Amended) The barrier of claim 8, wherein the support members of [[the]] each foot member of the  barrier are configured to be positioned on top of another foot member and between another bracket of another barrier for storage.


Amended claim 11 as follows:  
11. (Currently Amended) A plurality of barriers arranged for transport in a shipping container, the plurality of barriers positioned adjacent each other, there being M barriers with: 
each of the plurality of barriers comprising: 
a barrier member having a height and a side to side width Bw between a first side and a second side of the barrier member; 
a first leg and a second leg secured to said barrier member adjacent the first side and the second side, respectively;
a first foot connected to said first leg and a second foot connected to said second leg, wherein each of the first foot and the second foot have respective foot members having a width C and extending transverse to the side width Bw of the barrier member, and each of the first leg and the second leg to foot connections comprising: 
a bracket connected to a respective one of the first leg and the second leg and extending up from a foot member, wherein the bracket has a substantially vertical slot above a transverse slot; and 
substantially parallel first and second pins secured to each respective first or second leg with the [[a]] first pin [[is]] slidably received in the vertical slot and [[a]] the second pin movable transversely in the transverse slot; 
teeth projecting upwardly toward the vertical slot from the bottom of said transverse slot, said teeth having upper ends spaced less than a predefined distance from the bottom of the vertical slot
the respective one of said first leg and second leg being lifted to slide the first pin up in the vertical slot and move said second pin above said teeth [[having]] upper ends, the one of said first leg and second leg and said connected foot are pivotable relative to one another about said first pin whereby said second pin moves transversely in said transverse slot, and wherein the first or second leg is lowered to slide the first pin down in the vertical sot and move the second pin into a notch between the teeth of said transverse slot to fix the barrier member is a desired angular position; and 
wherein said foot members of adjacent barrier members are laterally adjacent each other, wherein the shipping container has a width S, with MxC≤S-Bw,
wherein M is at least 3 whereby at least 3 of said barriers are arranged for transport within the shipping container with said barrier members adjacent each other and said foot members laterally adjacent each other.  
Amended claim 12 as follows:
12. (Currently Amended) The plurality of barriers of claim 11, wherein for each of the plurality of barriers, the bottom of the respective one of said first leg and second leg is spaced from the foot member whereby the plurality of barriers are stored compactly, wherein support members of foot members of one of the plurality of barriers are positioned on top of other foot members and between another bracket of another of the plurality of barriers.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by Echafaudages Tubulaires Mills in view of Doublet, Larson and Wilcox to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/05/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619